950 So. 2d 515 (2007)
Kelvin FRAZIER, Petitioner,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Respondent.
No. 1D06-5281.
District Court of Appeal of Florida, First District.
March 13, 2007.
Kelvin Frazier, pro se, Petitioner.
Bill McCollum, Attorney General, and Linda Horton Dodson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
In this petition for writ of certiorari, Petitioner challenges the circuit court's imposition of a lien on his inmate trust account for costs incurred in filing a petition for writ of mandamus. The petition for writ of mandamus challenged a disciplinary proceeding, which resulted in the loss of a portion of Petitioner's gain-time.
Because Petitioner's challenge directly affected the time he will spend in prison, the circuit court departed from the essential requirements of law by placing a lien on his inmate trust account. See Schmidt v. Crusoe, 878 So. 2d 361 (Fla.2003). The petition for writ of certiorari challenging the imposition of a lien on Petitioner's inmate account is GRANTED, and the order imposing the lien is QUASHED.
BROWNING, C.J., POLSTON, and HAWKES, JJ., concur.